Citation Nr: 0013252	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  95-37 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1990 to 
April 1991.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a September 1993 rating decision rendered by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein, inter alia, service 
connection for a back disability was denied.  The appellant 
also appeals an October 1998 rating decision wherein service 
connection for a bilateral hearing loss disability was 
denied.  


REMAND

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded, i.e., that it is plausible.  
If he or she has not, the appeal fails as to that claim, and 
the Board is under no duty to assist him or her in any 
further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991);  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  However, certain 
development must be completed even before the matter of well-
groundedness is considered.

The Board notes that at a hearing before a RO hearing office 
in November 1995, the appellant indicated that he was given a 
physical examination in either September 1990 or October 1990 
prior to his deployment in Southwest Asia.  A copy of this 
examination is not associated with his claims folder.  The 
hearing officer indicated that he was going to attempt to 
obtain a copy of this entrance examination report.   However, 
the evidence does not show that a subsequent attempt was made 
to obtain a copy of the entrance examination report.  The 
Board feels this report should be obtained prior to the 
adjudication of the appellant's claim of entitlement to 
service connection for a back disability and a bilateral 
hearing loss disability. 

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should obtain a complete copy 
of the appellant's service medical 
records for his period of active duty 
from September 1990 to April 1991.  In 
particular, the RO should request a copy 
of the appellant's entrance examination 
report through official channels.  The 
RO's attempts to obtain the entrance 
examination report should be thoroughly 
documented in the appellant's claims 
folder.  If such evidence is not 
available, the RO should so certify in 
the record.  

2.  Following completion of the 
foregoing, the RO should review the 
issues on appeal.  If the decision 
remains adverse to the appellant, in 
whole or in part, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
evidence.  No inference should be drawn regarding the final 
disposition of this claim.  


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




